DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12 are pending.
	Claims 1-12 are rejected.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. IN201841015526, filed 4/24/2018, and App. No. KR10-2018-0117878, filed 10/02/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1-12 are afforded the effective filing date of the 4/24/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/07/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. 
Drawings
	The Drawings submitted 4/05/2019 are accepted.
	 
Claim Interpretation
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the limitation “representing, by a Simplified Molecular Input Line Entry System (SMILES) representation unit, molecular structures included in a dataset by using a SMILES, wherein the SMILES uses a set of characters” reads on any unit (i.e., software) capable of representing molecular structures using a SMILES. Non-limiting examples are provided in the instant application at [0034]. Similarly, the binary representation unit is interpreted reads on any unit capable of converting a SMILES representation into a binary representation, and the molecular structure generating unit reads on any unit capable of pre-training RBMs, constructing DBMs, determining limited molecule property by running a DFT, training the DBM, combining the RBMs and DBM in a Bayesian inference framework, and generating molecules using the Bayesian inference framework. The SMILES representation unit, the binary representation unit, and the molecular structure generating unit recited in claim 7 are similarly interpreted.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2 and 8 recite the limitation “determining/determine… molecules with the target properties and substructures”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of substructures. Claims 1 and 7 recite “generating… a sample of molecules with target properties” but do not recite any limitations regarding generating molecules with substructures. It is therefore not clear when these substructures are intended to be generated. For examination purposes, the claims will be interpreted as determining molecules with the target properties by using MCMC sampling. Clarification via claim amendment is requested.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method and a system, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 7: representing/represents molecular structures included in a dataset using a SMILES, wherein the SMILES uses a set of characters; converting/converts a SMILES representation of the molecular structures into a binary representation; pre-training/pre-trains a stack of Restricted Boltzmann Machines (RBMs) by using the binary representation of the molecular structures; constructing/constructs a Deep Boltzmann Machine (DBM) by using the stack of the RBMs; determining/determines limited molecular property data by running a Density Functional Theory (DFT) on a subset of the molecule structures in the dataset; training/trains the DBM with the limited molecular property data, combining/combines the pre-trained stack of the RBMs and the trained DBM in a Bayesian inference framework; and generating/generates a sample of molecules with target properties by using the Bayesian inference framework.
Dependent claims 2 and 8: determining/determines a sample of molecules with the target properties and substructures by using conditional Markov Chain Monte Carlo (MCMC) sampling.
Dependent claims 4 and 10: predicting/predicts properties of a given molecule by using the trained DBM.
Dependent claims 6 and 12: validating/validates the molecular structures by using prior probabilities of the molecular structures, wherein the prior probabilities of the molecular structures are obtained using the pre-trained RBMs.
Dependent claims 5 and 11 recite further steps that limit the judicial exceptions of pre-training the stack of the RBMs in independent claims 1 and 6 and, as such, also are directed to those abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to make binary representation of chemical structures. Without further detail as to the methodology involved in “representing/ represents” and “converting/converts”, under the BRI, one may simply, for example, use pen and paper to represent molecular structures using a SMILES and convert the SMILES characters into a binary representation. The steps involved in “; pre-training/pre-trains”, “constructing/ constructs”, “determining/determines”, “training/trains”, and “generating/generates”, and those recited in the dependent claims, require mathematical techniques as the only supported embodiments, as is supported in the Specification at: FIGs. 5-7; [0059-0063; 0066-0067; 0077-0080; 0089; 0091-00106].
Therefore, claims 1 and 6, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
The independent claims 1 and 7 include the non-abstract computing elements of a Simplified Molecular Input Line Entry System (SMILES) representation unit, a binary representation unit, and a molecular structure generating unit. Independent claim 7 further includes a system comprised of the recited units.
Dependent claims 3 and 9: storing/stores parameters of the pre-trained RBMs.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data outputting, such as “storing” parameters, perform functions of collecting the data needed to carry out the judicial exceptions which are considered as adding insignificant extra-solution activity to the judicial exception. Data outputting do not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of a system do not describe any specific computational steps by which the computer parts, i.e., the system and recited modules, perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited units (i.e., software) that are used for representing the molecular structures with a SMILES, converting the SMILES representation into a binary representation, and generating molecular structures. The recited units nothing but mathematical operations. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The Specification discloses designing molecules with target properties may play a critical role in improving the performance and safety of engineering systems at [0043], but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Hopkins et al. (US 2016/0196412 A1, IDS reference) discloses that calculating parameters and storing data are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: [0021], [0049], and [0166]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hopkins et al. (US 2016/0196412 A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art at, for example, [0030] and [0047]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [00115-00117]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2019/0018933, priority 1/15/2016) in view of Blaschke et al. (Molecular Informatics, 12/13/2017, 37, p. 1-11), and Jain et al. (Computational Materials Science, 2011, 50, p. 2295-2310). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
The prior art to Oono discloses multimodal generative models trained using machine learning approaches, using training sets comprising chemical compounds and one or more of biological, chemical, genetic, visual, or clinical information of various data modalities that relate to the chemical compounds to generate chemical compounds that satisfy multiple desired characteristics of different categories (abstract). As Oono teaches a computer system for carrying out their methods [0007], it is considered that the method of Oono fairly encompasses the instantly claimed SMILES representation unit, binary representation unit, and molecular structure generating unit of claims 1 and 6, which are all considered as software. Oono teaches the instant features as follows.
Independent claim 1 discloses a method of designing molecules using a machine learning algorithm, the method comprising:
representing, by a Simplified Molecular Input Line Entry System (SMILES) representation unit, molecular structures included in a dataset by using a SMILES, wherein the SMILES uses a set of characters;
See below for teachings by Blaschke regarding this limitation.
converting, by a binary representation unit, a SMILES representation of the molecular structures into a binary representation;
See below for teachings by Blaschke regarding this limitation.
pre-training, by a molecular structure generating unit, a stack of Restricted Boltzmann Machines (RBMs) by using the binary representation of the molecular structures;
Oono teaches training the first level of a generative model, which comprises a restricted Boltzmann machine (RBM) or deep Boltmzann machine (DBM) [0007; 0029; 0032]. Oono teaches that the first layer, or network module, comprises fingerprint data which are strings of values of molecular descriptors that contain the information of a compound's chemical structure [0032; 0055; 0142].
constructing, by the molecular structure generating unit, a Deep Boltzmann Machine (DBM) by using the stack of the RBMs;
Oono teaches a generative model having two levels, where the first and second level can be either RBM or DBM [0032]. Oono teaches network modules from a first level to be joined in a second level [0036]. Thus, Oono teaches an embodiment of joining a first RBM layer and a second DBM layer, which is considered as fairly teaching the limitation.
determining, by the molecular structure generating unit, limited molecular property data by running a Density Functional Theory (DFT) on a subset of the molecule structures in the dataset;
See teachings below by Jain regarding this limitation.
training, by the molecular structure generating unit, the DBM with the limited molecular property data;
Oono teaches that the second module comprises RBM or DBM specific to in vitro or in vivo test results for a chemical compound or other data modalities or types (i.e., property data) [0032; 0034]. Oono teaches training the generative model by sampling from a modeled joint probability distribution (i.e., limited molecular property data) [0056; 0060].
combining, by the molecular structure generating unit, the pre-trained stack of the RBMs and the trained DBM in a Bayesian inference framework; and
Oono teaches the layers of the second level may incorporate the output from the modules in the first level in a joint representation where a joint probability distribution reflects the contributions from several modalities or types of data [0032; 0034; 0056]. Oono teaches training a generative model by adjusting the model’s internal parameters such that it models the joint probability distribution from the data examples in the training data set with a subset of the various data types of labels [0056]. Oono teaches using a variational Bayes EM algorithm (i.e., Bayesian inference framework) to reduce the difference between prior distribution and the reconstruction distribution or the difference between the posterior distribution and the modeled approximation [0100].
generating, by the molecular structure generating unit, a sample of molecules with target properties by using the Bayesian inference framework. 
Oono teaches that the generative model may sample from the joint probability distribution to generate one or more values for a genetic information label [0121; 0123]. Oono teaches that the generative models are used to generate chemical compounds that satisfy multiple desired characteristics of different categories (abstract).
Oono does not teach representing molecular structures using a SMILES, converting a SMILES representation into a binary representation, or determining limited molecular property data by running a DFT on a subset of the molecule structures in the dataset.
However, the prior art to Blaschke discloses the use of an autoencoder, a deep learning methodology, for de novo molecular design to generate novel molecular structures with desirable pharmacological and physiochemical properties (abstract). Blaschke teaches that a SMILES string represents a molecule as a sequence of characters corresponding to atoms as well as special characters denoting opening and closure of rings and branches, which is then converted into a one-hot representation as input for the autoencoder (p. 5, col. 1, par. 8 through col. 2, par. 1). Figure 5 illustrates the binary nature of the one-hot encoding of the SMILES representation:

    PNG
    media_image1.png
    346
    420
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Oono and Blaschke because both references disclose machine learning methods for generating molecules with desirable properties. The motivation to substitute the SMILES and one-hot encoding of the molecular structures, as taught by Blaschke, for the fingerprint data of Oono would have been to represent a large number of chemical structures as SMILES strings and generate new strings which correspond to chemically meaningful SMILES, as taught by Blaschke (p. 1, col. 1, par. 2). Thus, it would have obvious to one of ordinary skill in the art to replace the fingerprint representation of Oono with the SMILES and one-hot encoding representation of Blaschke for the predictable result of producing an input of encoded molecular structures into a generative machine learning method. Further, Blaschke teaches using Bayesian optimization to search for new compounds in the latent space guided by user defined target functions (p. 2, col. 1, par. 3).
Neither Oono nor Blaschke teach determining limited molecular property data by running a DFT on a subset of the molecule structures in the dataset.
However, the prior art to Jain discloses the use of high-throughput density functional theory (DFT) calculations to screen for new materials and conduct fundamental research presents an exciting opportunity for materials science and materials innovation (abstract). Jain teaches different methods for data selection (i.e., a subset of all available molecular structures) (Section 2, p. 2295-2296). Jain teaches various methods for data generation using DFT (Section 3, p. 2296- p. 2300). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Oono in view of Blaschke with the method of Jain because all references disclose methods for designing new materials. The motivation to use DFT to calculate the properties of compounds would have been to automate and scale computation property predictions in order to design and optimize new materials, as taught by Jain (p. 2295, col. 1, par. 1-2). One could have combined the elements as claimed by the known methods of using DFT to calculate chemical properties, as taught by Jain, for the use in generative machine learning, as taught by Oono in view of Blaschke, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would predictably result in the generation of new compounds based on DFT calculated chemical properties.

Independent claim 7 discloses a system for designing molecules using a machine learning algorithm, the system comprising:
a Simplified Molecular Input Line Entry System (SMILES) representation unit which represents molecular structures included in a dataset using a SMILES, wherein the SMILES uses a set of characters;
See below for teachings by Blaschke regarding this limitation.
a binary representation unit which converts a SMILES representation of the molecular structures into a binary representation; and
See below for teachings by Blaschke regarding this limitation.
a molecular structure generating unit which pre-trains a stack of Restricted Boltzmann Machines (RBMs) by using the binary representation of the molecular structures, constructs a Deep Boltzmann Machine (DBM) by using the stack of the RBMs, determines limited molecular property data by running a Density Functional Theory (DFT) on a subset of the molecule structures in the dataset, trains the DBM with the limited molecular property data, combines the pre-trained stack of the RBMs and the trained DBM in a Bayesian inference framework, and generates a sample of molecules with target properties by using the Bayesian inference framework.
Oono teaches training the first level of a generative model, which comprises a restricted Boltzmann machine (RBM) or deep Boltmzann machine (DBM) [0007; 0029; 0032]. Oono teaches that the first layer, or network module, comprises fingerprint data which are strings of values of molecular descriptors that contain the information of a compound's chemical structure [0032; 0055; 0142]. Oono teaches a generative model having two levels, where the first and second level can be either RBM or DBM [0032]. Oono teaches network modules from a first level to be joined in a second level [0036]. Thus, Oono teaches an embodiment of joining a first RBM layer and a second DBM layer, which is considered as fairly teaching the limitation. Oono teaches the second module comprises RBM or DBM specific to in vitro or in vivo test results for a chemical compound or other data modalities or types (i.e., property data) [0032; 0034]. Oono teaches training the generative model by sampling from a modeled joint probability distribution (i.e., limited molecular property data) [0056; 0060]. Oono teaches that the layers of the second level may incorporate the output from the modules in the first level in a joint representation where a joint probability distribution reflects the contributions from several modalities or types of data [0032; 0034; 0056]. Oono teaches training a generative model by adjusting the model’s internal parameters such that it models the joint probability distribution from the data examples in the training data set with a subset of the various data types of labels [0056]. Oono teaches using a variational Bayes EM algorithm (i.e., Bayesian inference framework) to reduce the difference between prior distribution and the reconstruction distribution or the difference between the posterior distribution and the modeled approximation [0100]. Oono teaches that the generative model may sample from the joint probability distribution to generate one or more values for a genetic information label [0121; 0123]. Oono teaches that the generative models are used to generate chemical compounds that satisfy multiple desired characteristics of different categories (abstract).
See teachings below by Jain regarding DFT.
Oono does not teach representing molecular structures using a SMILES, converting a SMILES representation into a binary representation, or determining limited molecular property data by running a DFT on a subset of the molecule structures in the dataset.
However, the prior art to Blaschke discloses the use of an autoencoder, a deep learning methodology, for de novo molecular design to generate novel molecular structures with desirable pharmacological and physiochemical properties (abstract). Blaschke teaches that a SMILES string represents a molecule as a sequence of characters corresponding to atoms as well as special characters denoting opening and closure of rings and branches, which is then converted into a one-hot representation as input for the autoencoder (p. 5, col. 1, par. 8 through col. 2, par. 1). Figure 5 illustrates the binary nature of the one-hot encoding of the SMILES representation:

    PNG
    media_image1.png
    346
    420
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Oono and Blaschke because both references disclose machine learning methods for generating molecules with desirable properties. The motivation to substitute the SMILES and one-hot encoding of the molecular structures, as taught by Blaschke, for the fingerprint data of Oono would have been to represent a large number of chemical structures as SMILES strings and generate new strings which correspond to chemically meaningful SMILES, as taught by Blaschke (p. 1, col. 1, par. 2). Thus, it would have obvious to one of ordinary skill in the art to replace the fingerprint representation of Oono with the SMILES and one-hot encoding representation of Blaschke for the predictable result of producing an input of encoded molecular structures into a generative machine learning method. Further, Blaschke teaches using Bayesian optimization to search for new compounds in the latent space guided by user defined target functions (p. 2, col. 1, par. 3).
Neither Oono nor Blaschke teach determining limited molecular property data by running a DFT on a subset of the molecule structures in the dataset.
However, the prior art to Jain discloses the use of high-throughput density functional theory (DFT) calculations to screen for new materials and conduct fundamental research presents an exciting opportunity for materials science and materials innovation (abstract). Jain teaches different methods for data selection (i.e., a subset of all available molecular structures) (Section 2, p. 2295-2296). Jain teaches various methods for data generation using DFT (Section 3, p. 2296- p. 2300). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Oono in view of Blaschke with the method of Jain because all references disclose methods for designing new materials. The motivation to use DFT to calculate the properties of compounds would have been to automate and scale computations property predictions in order to design and optimize new materials, as taught by Jain (p. 2295, col. 1, par. 1-2). One could have combined the elements as claimed by the known methods of using DFT to calculate chemical properties, as taught by Jain, for the use in generative machine learning, as taught by Oono in view of Blaschke, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would predictably result in the generation of new compounds based on DFT calculated chemical properties.

Regarding claims 2 and 8, Oono in view of Blaschke and Jain teach the method and system of claims 1 and 7. Claims 2 and 8 further add determining a sample of molecules with the target properties and substructures by using conditional Markov Chain Monte Carlo (MCMC) sampling. Oono teaches that training comprises Markov chain Monte-Carlo (MCMC) based stochastic approximation to approximate a model's expected statistics [0099; 00102]. 
Regarding claims 3 and 9, Oono in view of Blaschke and Jain teach the method and system of claims 1 and 7. Claims 3 and 9 further add storing parameters of the pre-trained RBMs. As Oono teaches that the layers of the second level may incorporate the output from the modules in the first level [0032; 0034; 0056], it is considered that any output or parameters produced from the first layer must be stored in order to be incorporated into the second level.
Regarding claims 4 and 10, Oono in view of Blaschke and Jain teach the method and system of claims 1 and 7. Claims 4 and 10 further add predicting properties of a given molecule by using the trained DBM. Oono teaches that predicting the efficacy of a drug for a patient (i.e., a property) by inputting patient-specific data, such as genetic information, imaging data, etc. [0058].
 Regarding claims 5 and 11, Oono in view of Blaschke and Jain teach the method and system of claims 1 and 7. Claims 5 and 11 further add pre-training the stack of the RBMs by using a Contrastive divergence algorithm. Oono teaches that Contrastive divergence (CD) may be applied during training, and that during a training method comprising contrastive divergence, a Markov chain may be initialized with a training example [0102].
Regarding claims 6 and 12, Oono in view of Blaschke and Jain teach the method and system of claims 1 and 7. Claims 6 and 12 further add validating the molecular structures by using prior probabilities of the molecular structures, wherein the prior probabilities of the molecular structures are obtained using the pre-trained RBMs, which Oono does not fairly teach.
However, Blaschke teaches generating new SMILES with the trained autoencoder and checking their validity (p. 5, col. 2, par. 2). Blaschke also teaches that the variational autoencoder provides a formulation in which the continuous representation z is interpreted as a latent variable in a probabilistic generative model, where p(z) is the prior distribution imposed on the continuous representation (p. 3, col. 2, par. 2). As the instant claims recite no active steps for how the molecular structures are validated using prior probabilities of the molecular structures, and as Blaschke teaches incorporating the prior probabilities of structures in their model, as well as validating output structures, it is considered that Blaschke fairly teaches the limitations of the claim as is interpreted under the broadest reasonable interpretation.
Regarding claims 6 and 12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Oono in view of Blaschke and Jain for generative machine learning with the validation methods of Blaschke because all references are in the same technical field. The motivation to validate the molecules would have been to evaluate the performance of the autoencoder for generating valid SMILES strings (i.e., molecular structures), as taught by Blaschke (p. 6, col. 2, par. 1). Further, it would have been obvious to use any prior that describes the probability of a molecular structure to perform such a validation, whether the prior is generated by an autoencoder, as taught by Blaschke, or by an RBM, as taught by Oono.  

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631